Citation Nr: 1308883	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for leg and hip disabilities, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO decision, which denied an application to reopen a previously denied claim for service connection for a lumbar spine disability and denied a claim for service connection for leg and hip disabilities claimed as secondary to a back disability.  

In July 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A transcript of that proceeding has been associated with the claims file.

These issues were remanded by the Board for further development in November 2010.

Thereafter, in January 2012, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand with the Court, which was granted by Order of the Court in August 2012, vacating the Board's January 2012 decision and remanding the case for compliance with the terms of the joint motion.

The issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for leg and hip disabilities, to include as secondary to a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1994 RO rating decision denied the Veteran's claim of entitlement to service connection for residuals of a back injury. 

2.  Evidence associated with the claims file after the last final denial in July 1994 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1994 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the July 1994 RO rating decision in connection with Veteran's request to reopen a claim of service connection for a lumbar spine disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for a lumbar spine disability and remands the reopened claim to the AOJ for further development.  As such, no further discussion of VA's duty to notify or assist is necessary regarding this claim. 

The Veteran's initial claim for entitlement to service connection for a lumbar spine disability, characterized as entitlement to service connection for residuals of a back injury, was denied by an RO rating decision dated in July 1994.  This rating decision indicates that the basis for the RO's denial was a lack of evidence of treatment for any back injury in service.  The Veteran was notified of this decision in the same month but did not perfect an appeal

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and treatment records from Piedmont Hospital. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) reiterated that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.   

As the Veteran did not timely appeal the July 1994 RO rating decision and as new and material evidence in regard to whether his back disability was incurred in or aggravated by service was not received within one year of the July 1994 RO rating decision, so as to warrant "reconsideration" of the matter, the July 1994 rating decision is final.  38 U.S.C.A. § 7105; See Bond, 659 F.3d at 1367-68.

The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in September 2008.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current request to reopen the claim of entitlement to service connection for a lumbar spine disability in September 2008.  

The Board, in a decision dated in January 2012, denied the Veteran's application to reopen the claim.  As noted above, the Veteran appealed this determination and in August 2012 the Court granted the parties Joint Motion for Remand vacating the Board's January 2012 decision and remanding for action consistent with the terms of the joint motion.

The parties to the Joint Motion for Remand agreed that the July 1994 RO rating decision did not make any determination regarding whether the Veteran had a current back disability at that time.  They agreed that subsequent to the denial of the Veteran's claim VA received medical evidence providing diagnoses of mechanical back pain with S-1 radicular symptoms, and degenerative disc disease of L5-S1.  The Joint Motion for Remand states:

As the Appellant has presented new evidence that he now has a diagnosis of a current back disability, the parties agree that reopening of the claim is warranted because this evidence relates to an unestablished fact that is necessary to substantiate the claim.  . . .  Therefore, upon remand, Appellant's claim shall be reopened.

Thus, as the parties to the Joint Motion for Remand have agreed that new and material evidence has been received and that the claim shall be reopened, the Board has no discretion and must reopen this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability; the claim is reopened.  To this extent, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a lumbar spine disability and entitlement to service connection for leg and hip disabilities, to include as secondary to a back disability.

The Board notes that the Veteran receives regular treatment from VA; however, review of the claims file does not reveal treatment records dated subsequent to June 2011. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since June 2011, including records from the Atlanta VA Medical Center and the East Point Community Based Outpatient Clinic (CBOC).

The Board notes that the Veteran has not been afforded a VA medical examination regarding the etiology of his lumbar spine disability or leg and hip disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to the Veteran's claim of entitlement to service connection for a lumbar spine disability, as indicated in the Joint Motion for Remand dated in August 2012, the Veteran was diagnosed with mechanical back pain with S-1 radicular symptoms in a September 2008 VA treatment record and degenerative disc disease of L5-S1 in a July 2008 radiology report.  As such the Veteran has been noted to have a lumbar spine disability during the period on appeal.

Also noted in the Joint Motion for Remand, the Veteran has submitted lay evidence that he had back pain during service, that he was diagnosed with a "crooked back" on separation from service, and that his back pain has bothered him since service.  

As the Veteran has a current diagnosis of a lumbar spine disability and has competently reported that he had back pain in service and has had back pain since service, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his lumbar spine disability.

In regard to the Veteran's claim of entitlement to service connection for leg and hip disabilities, to include as secondary to a back disability, the Board notes that treatment records reveal that the Veteran has been diagnosed with avascular necrosis of the hips and has complained of pain radiating from his back to his leg.

As the Veteran has a diagnosis of hip disabilities during the period on appeal and been noted to complain of pain radiating from the back to the leg, the Board finds it necessary to afford the Veteran an examination regarding the etiology of the Veteran's leg and hip disabilities.  

As discussed above, the claim of entitlement to service connection for a lumbar spine disability has been reopened upon a finding that new and material evidence has been received.  However, as the RO has not adjudicated the merits of the service connection claim in the first instance, the Board must remand the claim so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Because the outcome of the Veteran's appeal regarding his claim of entitlement to service connection for a lumbar spine disability may impact upon the outcome of the Veteran's claim of entitlement to service connection for leg and hip disabilities, to include as secondary to a back disability, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to service connection for leg and hip disabilities, to include as secondary to a back disability, until the issue of entitlement to service connection for a lumbar spine disability is resolved.  Id.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran dated since June 2011, including records from the Atlanta VA Medical Center and the East Point CBOC.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any lumbar spine disability and leg and hip disabilities found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any lumbar spine disability and leg and hip disabilities found to be present were incurred during military service or are due to an event or injury during military service.

In addition, the examiner should opine as to whether it is at least as likely as not that any leg and hip disabilities found to be present are proximately due to or permanently aggravated by a lumbar spine disability.  In rendering this opinion the examiner should discuss whether any leg and hip disabilities found to be present represent distinct disabilities or manifestations of a lumbar spine disability.

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

3.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


